DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	A final rejection of the instant application was issued on 08 April 2022. Applicant submitted an after final consideration pilot program request on 04 August 2022. The claim amendments submitted with the after final response are entered into record.
	Claim 1 was amended to include the limitations of claims 2-5 and claims 2-5 were cancelled. Claims 1, 6-10, and 14-20 are currently pending.

Withdrawn Rejections
	Claims 2-5 were rejected under 35 USC 103. The cancellation of these claims has rendered the rejections moot and the rejections are withdrawn.

Maintained Rejections
	Claims 1, 6-10, and 14-20 were rejected under 35 USC 103. The rejections are maintained in modified form below as necessitated by applicant amendment. All rejections of record are included in the instant advisory action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 in view of Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885. 

Regarding claim 1, Callahan teaches a method of treating a cancer in a patient undergoing immune blockade (ICB) therapy (abstract, “checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 have reinvigorated the field of cancer immunotherapy”), the method comprising measuring the PD-L1 expression in a sample from a patient (page 3, right column, paragraph 3) who is undergoing checkpoint therapy comprising at least one of a PD-1 inhibitor and a CTLA-4 inhibitor (page 1, left column, paragraph 1). In selected clinical trials disclosed by Callahan, patients were treated with Ipilimumab (CTLA-4 blockade) or Pembrolizumab and Nivolumab (PD-1 blockade) as well as combination therapy using Ipilimumab and Nivolumab with reported doses of checkpoint therapies every 2-3 weeks for about 4 doses (page 2, table 1). Callahan teaches the need for continued testing of biomarkers throughout treatment stating that “testing for PD-L1 expression in a pre-treatment biopsy sample provides only a single static evaluation of PD-L1 expression and fails to capture dynamic changes in the PD-L1 expression that may accompany these treatments. Additional studies looking at pharmacodynamic changes in the peripheral blood after treatment with ipilimumab and nivolumab demonstrated robust changes in immune activation markers… additional studies are ongoing exploring changes in peripheral blood and tumor markers in this setting” (page 4, left column, paragraph 2). Callahan concludes stating that “it is unclear which combinations [of immune checkpoint blockades], in which disease types and at which doses/schedules will have the greatest impact on human cancers” (page 5, right column, paragraph 1).
Based on Callahan’s identification for a need to study dynamic changes during treatment and to determine dose/schedules, as well as the disclosed dosing schedule consisting of doses every 3 weeks for 4 doses, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to measure PD-L1 expression in a sample from the patient at least about three weeks after a first dose of ICB therapy. By doing so the practitioner would be evaluating the biomarker immediately prior to the next dosing. Callahan then teaches that the doses/schedules can be optimized to have the greatest impact on treatment (page 5, paragraph 1).
While Callahan teaches the benefits of PD-L1 as a biomarker for prediction of treatment outcomes, the possible drawbacks to the biomarker for prediction are also taught stating that “another clear message also emerges from this data; some patients who test negative for PD-L1 by the assays presently used do respond to PD-1 blocking agents; albeit at a lower rate than their PD-L1 positive counterparts. Several limitations to these studies remain to be resolved and explored” (page 3, right column, paragraph 3). Through their study, Callahan teaches a clear need to determine a reliable biomarker that could be used to not only predict the outcome of treatment with PD-1 and CTLA-4 checkpoint inhibitors, but also to help determine dose/schedules in a dynamic way (page 5, right column, paragraph 1; page 4, left column, paragraph 2).
Callahan, however, does not teach that the biomarker measured is 4PD1hi cell frequency from a blood sample. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art.” (instant application [0058]).
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teaches that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2). A couple of notes to make regarding the teachings of Zheng: 
First, in their study, Zheng concludes that “PD-1 expression on CD4+ T cells has potential predictive value in NSCLC as high PD-1 expression associates with worse clinical outcome after anti-PD-L1 treatment” (page 56238, left column, paragraph 1). However, no information is provided regarding the dosage of the PD-L1 inhibitor used or the PD-1 expression following treatment. Therefore, it would have been obvious to one of ordinary skill in the art to conclude that this outcome could have been based on their treatment protocol and that the worse clinical outcome observed after treatment with a PD-L1 inhibitor could have been associated with high PD-1 expression levels in general, not particularly with the treatment itself. Along the same line, the treatment could be failing to adequately lower PD-1 levels resulting in poor clinical outcomes. 
Secondly, Zheng does not specifically teach cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that it is expected that if one were to measure the 4PD1hi cell expression, the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
Callahan and Zheng, however, do not teach the additional expression of FOXP3- on the CD4+ T cells disclosed in the instant application.
Schuler studied human CD4+ CD39+ regulatory T (Treg) cells which hydrolyze exogenous adenosine triphosphate (ATP) and participate in immunosuppressive adenosine production (abstract). Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ CD39+ T cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Schuler teaches that there are several expressions which are consistently observed in both subsets of CD4+ CD39+ T cell populations (such as CD45RO+, PD-L1+, etc) and that there are distinct phenotypes such as FOXP3+ and CTLA4+ on subset 1 and FOXP3- on subset 2 (page 1881, Table 1). While Schuler teaches that PD-1 is always expressed by subset 2, Schuler also teaches that PD-1 is sometimes (±) expressed in subset 1 (page 1881, Table 1). By adding the measurement of one, or more, of the biomarkers taught by Schuler (such as FOXP3- and CD39+) in the prediction model taught by Zheng, a skilled artesian would recognize that they could create an even more reliable prediction marker, particularly one that has been correlated to the commonly inhibited CTLA-4 and PD-1 pathways. By doing so, one would be able to tailor therapies to target the appropriate population of cells.
Callahan, Zheng, and Schuler are considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoint inhibitors for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan with those of Zheng and Schuler to include the measurement of CD4+ FOXP3- cells expressing high PD-1 (4PD1hi ) cell frequency in a blood sample as the biomarker measured for prediction in place of the PD-L1 biomarker. One of ordinary skill in the art would have been motivated to make this substitution in order to take advantage of a more robust and reliable biomarker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler et al (page 187, Figure 1, bar graph on bottom right) and has been linked with clinical outcomes (Zheng et al, page 56234, left column paragraph 4 – right column paragraph 1 and right column paragraph 2). By doing so, one would be able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).
In regards to the modulation of the PD-1 and CTLA-4 inhibitor, Callahan teaches the impact of upregulated PD-1 expression stating that “a firm foundation in basic immunologic studies, including mouse models of chronic infectious diseases, helped characterize PD-1, along with its ligands PD-L1 and PD-L2 as negative regulators of effector T cell functions…subsequent studies demonstrated the potential for the PD-1 pathway to impact anti-tumor responses…these studies supported the clinical development of agents that interrupt the PD-1 pathway via blockade of PD-1 itself, or one of its ligands, PD-L1” (page 1, right column, paragraph 2). Callahan also teaches that CTLA-4 is a negative regulator of T cells and that the blockade of CTLA-4 can have potent anti-tumor activity (page 1, left column, paragraph 2).
Schuler teaches that when CD4+ T cells are expressing low amounts of PD-1 and high amounts of FOXP3 (which correlates with a low 4PD1hi cell frequency), that CTLA-4 expression is elevated (page 1878, Figure 1, bar graph on bottom right, grey bars) and that when the cells are expressing high amounts of PD-1 and low amounts of FOXP3 (which correlates with a high 4PD1hi cell frequency), CTLA-4 expression is low (page 1878, Figure 1, bar graph bottom right, black bars).
Based on these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have increased the second dosage of the PD-1 inhibitor compared to the first dosage if the 4PD1hi cell frequency was high prior to the second dosing. One would have been motivated to increase the dosage in order to help significantly decrease the expression of PD-1 which has been shown to lead to poor clinical outcomes when elevated (Zheng, page 26239, left column, paragraph 2). It would have further been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have decreased the second dosage of the CTLA-4 inhibitor compared to the first dosage if the 4PD1hi cell frequency is high prior to the second dosing. A skilled artesian would have been motivated to decrease the dosage with higher 4PD1hi cell frequency as less blockade would be required and, by reducing the dose, toxicities associated with CTLA-4 pathway blockades could be reduced or avoided (Callahan, page 3, left column, paragraph 4).
Furthermore, it would have been obvious to one of ordinary skill in the art to have decreased the second dosage of the PD-1 inhibitor compared to the first dosage if the 4PD1hi cell frequency was low prior to the second dosing. A skilled artesian would have been motivated to decrease the dosage with lower 4PD1hi cell frequency as less blockade would be required and, by reducing the dose, toxicities associated with PD-1 pathway blockades could be reduced or avoided (Callahan, page 3, left column, paragraph 4). It would also have been obvious to one of ordinary skill in the art to have increased the second dosage of the CTLA-4 inhibitor compared to the first dosage if the 4PD1hi cell frequency was low. One would be motivated to increase the dosage with lower 4PD1hi cell frequency as CTLA-4 levels would be higher and therefore more blockade would be required to effectively reduce the CTLA-4 levels, the blockade of which has been shown to have potent anti-tumor activity (Callahan, page 1, left column, paragraph 2).

Regarding claim 6, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Zheng further teaches analyzing PBMCs [peripheral blood mononuclear cells] at initial diagnosis for PD-1 expression on CD4+ cells (4PD1hi cell frequency as discussed above) (page 56234, left column, paragraph 2).

Regarding claim 8, Callahan provides an overview of checkpoint blocking antibodies (ICB therapy) targeting CTLA-4 and PD-1 pathways both alone and in combination therapy for the treatment of cancer (page 1, left column, paragraph 1) stating that “checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 have reinvigorated the field of cancer immunotherapy” (abstract). In selected clinical trials disclosed by Callahan, patients were treated with Ipilimumab (CTLA-4 blockade) and Pembrolizumab and Nivolumab (PD-1 blockades) as well as combination therapy using Ipilimumab and Nivolumab. Callahan teaches the need to identify biomarkers that would help to select a patient population most likely to benefit from checkpoint blockade therapy and reports past suggestions of PD-L1 as a potential biomarker stating that “3/4 patients whose tumor expressed PD-L1 on the surface responded to nivolumab [a known PD-1 inhibitor] whereas none of the remaining patients that tested negative for PD-L1 responded to the drug” (page 3, right column, paragraph 3). Callahan further teaches additional studies “looking at pharmacodynamic changes in the peripheral blood after treatment” (page 4, left column, paragraph 2). Callahan concludes stating that “it is unclear which combinations [of immune checkpoint blockades], in which disease types and at which doses/schedules will have the greatest impact on human cancers” (page 5, right column, paragraph 1). Through their review, Callahan teaches a significant need to determine a biomarker that could be used to not only predict the outcome of treatment with PD-1 and CTLA-4 checkpoint inhibitors, but also to help determine dose/schedules (page 5, right column, paragraph 1) in a dynamic way (page 4, left column, paragraph 2).
Based on the discussion above, Callahan teaches a method for predicting a response to ICB therapy in a cancer patient and treating with ICB therapy the cancer patient, the method comprising measuring the biomarker PD-L1 expression in a sample from the patient. Callahan, however, fails to teach that the biomarker is 4PD1hi cell frequency in a blood sample, the classification of the patient as susceptible or resistant to ICB therapy based on the biomarker measurement, and the dosage of CTLA-4 inhibitor or PD-1 inhibitor based on these results.
The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art.” (instant application [0058]). 
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng et al reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment of blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2). A couple of notes to make regarding the teachings of Zheng:
First, in their study Zheng concludes that “PD-1 expression on CD4+ T cells has potential predictive value in NSCLC as high PD-1 expression associates with worse clinical outcome after anti-PD-L1 treatment” (page 56238, left column, paragraph 1). However, no information is provided regarding the dosage of the PD-L1 inhibitor used or the PD-1 expression following treatment. Therefore, it would have been obvious to one of ordinary skill in the art to conclude that this outcome could have been based on their treatment protocol and that the worse clinical outcome with a PD-L1 inhibitor could be associated with high PD-1 expression levels in general, not particularly with the treatment itself, or in the treatment failing to adequately lower PD-1 expression levels.
Secondly, Zheng does not specifically teach cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression, the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence.
Callahan and Zheng, however, fail to teach the additional expression of FOXP3- on the CD4+ T cells disclosed in the instant application. 
Schuler studied human CD4+ CD39+ regulatory T (Treg) cells which hydrolyze exogenous adenosine triphosphate (ATP) and participate in immunosuppressive adenosine production (abstract). Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ CD39+ T cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Schuler teaches that there are several expressions which are consistently observed in both subsets of CD4+ CD39+ T cell populations (such as CD45RO+, PD-L1+, etc) and that there are distinct phenotypes such as FOXP3+ and CTLA4+ on subset 1  and FOXP3- on subset 2 (page 1881, Table 1). While Schuler teaches that PD-1 is always expressed by subset 2, Schuler also teaches that PD-1 is sometimes (±) expressed in subset 1 (page 1881, Table 1). By using one, or more, of the biomarkers taught by Schuler (such as FOXP3- and CD39+) in the prediction model taught by Zheng, a skilled artesian would recognize that they could create an even more reliable marker to use for prediction, particularly one that has been correlated to the commonly inhibited CTLA4 and PD-1 pathways. Through the expression correlation provided by Schuler in the bar graph on the bottom right of Figure 1, it would have been obvious to one of ordinary skill in the art to have classified the patient as susceptible to ICB therapy comprising a PD-1 inhibitor wherein the 4PD1hi cell frequency is low or resistant to checkpoint blockade therapy comprising a PD-1 inhibitor where in the 4PD1hi cell frequency is high. One of ordinary skill in the art would have been motivated to draw this conclusion as high 4PD1hi cell frequency levels would indicate that traditional dosages of PD-1 checkpoint blockade therapies would not be adequate to lower the levels of PD-1 in the body. On the contrary, if the 4PD1hi cell frequency levels were low, traditional therapy dosages would be more likely to achieve the desired reduction of PD-1.
The correlation taught by Schuler further shows that when a patient is susceptible to checkpoint blockade therapy (4PD1hi cell frequency is low), CTLA-4 expression is high. Therefore, it would be obvious for one to administer a lower dose of PD-1 inhibitor and/or a higher dosage of CTLA-4 inhibitor. On the contrary, when a patient is resistant to ICB therapy (4PD1hi cell frequency is high), CTLA-4 expression is low. Therefore, one would administer a higher dose of PD-1 inhibitor and/or a lower dosage of CTLA-4 inhibitor.
Callahan, Zheng, and Schuler are considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoint inhibitors for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method for predicting a response to ICB therapy in cancer patients and treating with ICB therapy the cancer patient comprising measuring the biomarker PD-L1 in a blood sample from a patient for use in predicting dosage schedules taught by Callahan and modify it with the teachings of Zheng and Schuler to use the cell frequency of CD4+ FOXP3- cells expressing PD-1 (4PD1hi cell frequency) as the biomarker in place of PD-L1. Then, based on the teachings of Schuler, it would have been obvious to modify the dosages of the PD-1 and/or CTLA-4 inhibitor based on the known correlation between expressions to best treat the patient. One of ordinary skill in the art would have been motivated to make these modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan et al, page 5, right column, paragraph 1).

Regarding claim 14, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Callahan teaches the PD-1 inhibitor is Nivolumab or Pembrolizumab (page 2, table 1).

Regarding claim 16, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Callahan teaches the CTLA-4 inhibitor is Ipilimumab (page 2, table 1). 

Regarding claim 18, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Schuler further teaches that the CD4+CD39+FOXP3negCD25neg, subset 2, T cells, which were demonstrated to express higher amounts of PD-1 (4PD1hi cells), were measured using flow cytometry.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Xaio, X., et al (2016) PD-1hi Identifies a Novel Regulatory B-cell Population in Human Hepatoma That Promotes Disease Progression Cancer Discovery; (6) 546-559.
Callahan modified by Zheng and Schuler et al teach the method of claim 1 as discussed above; however, fail to teach the further administrating to the patient a BCL6 inhibitor.
Xaio studied the relationship between BCL6 upregulation and PD-1 expression of B cells and T cells in the tumor environment and identified a “novel protumorigenic PD-1hi B-cell subset in human HCC [hepatocellular carcinoma] that exhibits a phenotype distinct from that of peripheral regulatory B cells” (abstract). Xiao teaches that “TLR4-mediated BCL6 upregulation is critical for the induction of PD- 1hi B cells, which operate via IL10-dependent pathways upon interacting with PD-L1 to cause T-cell dysfunction and foster disease progression” (abstract, significance). Xaio further teaches that “factors that could trigger PD-1 expression effectively triggered BCL6 expression” (page 550, right column, paragraph 1) and that in addition to being expressed on exhausted T cells, PD-1 can be rapidly upregulated on B cells, natural killer T cells, monocytes, and dendritic cells in inflamed tissues, suggesting that PD-1 associated cancer therapy targets not only T cells but also the whole immune system” (page 547, left column, paragraph 1). Based on the above discussion, Xaio teaches that upregulation of BCL6 leads to the induction of PD-1hi B cells which in turn interacts with PD-L1 causing cell dysfunction and disease progression.
Callahan, Zheng, Schuler, and Xiao are considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoints for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan, Zheng, and Schuler and combine it with the teachings of Xiao to include the administration of a BCL6 inhibitor. One of ordinary skill in the art would have been motivated to administer a BCL6 inhibitor as reducing the amount of BCL6 with an inhibitor would reduce its effect on T cell dysfunction and disease progression (Xiao, abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Alsaab, H.O., et al (2017) PD-1 and PD-L1 Checkpoint Signaling Inhibition for Cancer Immunotherapy: Mechanism, Combinations, and Clinical Outcome Frontiers in Pharmacology 8(561); 1-15.
Callahan teaches the “clinical development of agents that interrupt the PD-1 pathway via blockade of PD-1 itself, or one of its ligands, PD-L1” (page 1, right column, paragraph 2); however, fails to teach that the PD-L1 inhibitor is selected from the group consisting of Atezolizumab, Avelumab, Durvalumab, and BMS-936559.
Alsaab provide a review of the “PD-1/PD-L1 mechanistic roles in tumor immune evasion and therapeutic outcome for cancer patients” (abstract). Alsaab teach PD-L1 inhibitors including Atezolizumab, Avelumab, and Durvalumab (page 3, Figure 2).
Callahan, Zheng, Schuler, and Alsaab are considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoints for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan, Zheng, and Schuler and modify it with the teachings of Alsaab to include the use of PD-L1 inhibitors Atezolizumab, Avelumab, or Durvalumab as the PD-1 inhibitor. One of ordinary skill in the art would have been motivated to make this modification in order to use well known PD-L1 inhibitors to target the PD-1/PD-L1 pathway and achieve a significant anti-tumor response (Alsaab, page 13, right column, paragraph 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of He, Y. et al (2017) PD-1, PD-L1 Protein Expression in Non-Small Cell Lung Cancer and Their Relationship with Tumor-Infiltrating Lymphocytes Medical Science Monitor 23; 1208-1216.
Callahan, Zheng, and Schuler teach the method of claim 1 wherein 4PD1hi cell frequency is measured in patients who are being treated with immune checkpoint blockade therapy as discussed above. However, it is not taught that the 4PD1hi cell frequency is measured using immunohistochemistry.
He studied PD-1 and PD-L1 protein expression and their correlation with tumor-infiltrating lymphocytes (TILs) as well as their association with survival in patients with Non-Small Cell Lung Cancer (NSCLC) (abstract, background). In this study, PD-1 expression was measured using immunohistochemistry, or IHC (abstract, material/methods).
Callahan, Zheng, Schuler, and He are considered to be analogous to the claimed invention as they are in the same field of studying PD-1 expression in the cancer environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body taught by Callahan, Zheng, and Schuler and modify it with the teachings of He to include the use of immunohistochemistry to measure 4PD1hi cell frequency. One of ordinary skill in the art would have been motivated to make this modification in order to use a well-known method of measuring PD-1 expression on cells (He, page 1209, right column, paragraph 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 18 above, in further view of Konkel, J.E. et al (2010) PD-1 signalling in CD4+ T cells restrains their clonal expansion to an immunogenic stimulus, but is not critically required for peptide-induced tolerance Immunology 130; 92-102.
Schuler teaches that the CD4+CD39+FOXP3negCD25neg, subset 2, T cells, which were demonstrated to express higher amounts of PD-1, were measured using flow cytometry (page 1877, paragraph 1), as discussed above. Schuler however, does not explicitly teach that the flow cytometry was fluorescence-activated cell sorting (FACS).
Konkel studies PD-1 signaling in CD4+ T cells and teaches that “PD-1 signaling played a role in limiting the extent of CD4+ T-cell accumulation in response to an immunogenic stimulus” (abstract). Konkel characterized T-cell populations by flow cell cytometry and states that “cells were stained for fluorescence-activated cell sorter (FACS) analysis” (page 130, left column, paragraph 3). 
Callahan, Zheng, Schuler, and Konkel are considered to be analogous to the claimed invention as they are in the same field of studying PD-1 expression in the cancer environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body using flow cytometry taught by Callahan, Zheng, and Schuler and modify it with the teachings of Konkel to include the use of fluorescence-activated cell sorter (FACS) analysis. One of ordinary skill in the art would have been motivated to make this modification in order to use a well-known flow cytometry method to characterize the T-cell populations in the patient (Konkel, page 130, left column, paragraph 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Prat, a., et al (2017) Immune-Related Gene Expression Profiling After PD-1 Blockade in Non–Small Cell Lung Carcinoma, Head and Neck Squamous Cell Carcinoma, and Melanoma Cancer Research 77(13); 3540-3550.
Callahan, Zheng, and Schuler teach the method of claim 1 wherein 4PD1hi cell frequency is measured in patients who are being treated with immune checkpoint blockade therapy. However, it is not taught that the 4PD1hi cell frequency is measured using gene expression signature. Prat teaches the use of gene expression signatures (page 3541, left column, paragraph 6) to evaluate tumor specimens from patients with cancer and found that biomarkers including “PD1 gene expression along with 12 signatures tracking CD8 and CD4 T-cell activation, natural killer cells, and IFN activation associated significantly with nonprogressive disease and PFS [progression free survival] (abstract). Prat further teaches that “identification of a preexisting and stable adaptive immune response as defined by mRNA expression pattern is reproducible and sufficient to predict clinical outcome, regardless of the type of cancer or the PD1 therapeutic antibody administered to the patient” (abstract).
Callahan, Zheng, Schuler, and Prat are considered to be analogous to the claimed invention as they are in the same field of studying PD-1/PD-L1 expression in the cancer environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body taught by Callahan, Zheng, and Schuler and modify it with the teachings of Prat to include the use of gene expression signature to measure the 4PD1hi cell frequency. One of ordinary skill in the art would have been motivated to make this modification in order to use a well- known method of measuring specific gene signatures that is demonstrated to be reproducible and sufficient to predict a clinical outcome (Prat, abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/127052 A1 (Bristol-Myers Squibb Company) 11 Aug 2016 (referred to as BMS below) in view of Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 and in further view of Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240.
BMS teaches a method of treating a cancer patient who is susceptible to ICB therapy comprising a CTLA-4 inhibitor, the method comprising administering the ICB therapy to the subject in need (abstract, “method of treating a cancer patient with an anti-CTLA-4 immunotherapy”; “methods for predicting whether or not a cancer patient will respond to anti-CTLA4 immunotherapy”.). BMS further teaches that the patient is determined as being susceptible to ICB therapy when a blood sample from the cancer patient was measured to have levels of CXCL1 1 and/or sMICA  below a threshold level (page 25, paragraph 5, “the biological sample is whole blood”; page 18, paragraphs 1-4 a-c). 
BMS, however, fails to teach that the biomarker is 4PD1hi cell frequency. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art” (instant application [0058]).
Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler further correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Based on the expression profiles provided, the subset 2 cells taught by Schuler are the same as the 4PD1hi cells taught by the instant application. Through this correlation, Schuler teaches that when 4PD1hi cell expression is low (that is that FOXP3 expression is high and PD-1 expression is low), CTLA-4 expression is high and that when 4PD1hi cell expression is high (that is FOXP3 expression is low and PD-1 expression is high), CTLA-4 expression is low. Based on this, one of ordinary skill in the art would conclude that when 4PD1hi cell expression is low, a subject would not be as susceptible (or would be resistant) to the normal dosages/treatments with CTLA-4 inhibitors as there would be an elevated amount of CTLA-4 expression requiring more CTLA-4 inhibitor to block. Conversely, when 4PD1hi cell expression is high, CTLA-4 expression will be low showing that the patient will be susceptible to the normal dosages of CTLA-4 inhibitor.
While Schuler teaches a subset of 4PD1hi T cells, they do not teach the measurement of these cells to predict outcomes for patients treated with checkpoint blockade therapies. 
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. 
It is noted that while Zheng teaches the measurement of PD-1 expression on CD4+ cells, they do not specifically teach that these cells are measured in units of cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
BMS, Schuler, and Zheng are considered to be considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoint inhibitors for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating a cancer patient who is susceptible to ICB therapy comprising a CTLA-4 inhibitor as taught by BMS and modify it with the teachings of Schuler and Zheng to use the cell frequency of CD4+ cells expressing PD-1 (specifically CD4+FOXP3- cells expressing high PD-1 or 4PD1hi) as the biomarker in place of CXCL1 1 and sMICA. One of ordinary skill in the art would have been motivated to make these modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/127052 A1 (Bristol-Myers Squibb Company) 11 Aug 2016 (referred to as BMS below) in view of Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 and in further view of Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240.
BMS teaches a method of treating a cancer patient who was predicted to respond to ICB therapy, comprising administering the ICB therapy to the patient (abstract, “method of treating a cancer patient with an anti-CTLA-4 immunotherapy”; “methods for predicting whether or not a cancer patient will respond to anti-CTLA4 immunotherapy”; page 18, paragraphs 1-4 a-c). BMS further teaches that the patient receiving the therapy was predicted as being responsive to ICB therapy by a method comprising: determining the level of CXCL1 1 and/or sMICA in a biological sample, comparing the level of these biomarkers against a threshold level (reference frequency), and classifying the patient as likely or unlikely to respond to anti-CTLA4 immunotherapy based on the comparison (page 18, paragraphs 1-4). BMS further defines “biological sample” as cells (e.g. tumor cells, T cells, B cells, or other), tissues (e.g., tumor), fluids (e.g., serum or plasma), and/or combination thereof isolated from a subject (page 14, paragraph 5). BMS also teaches that the sample can be whole blood, saliva, sputum, cerebrospinal fluid, urine, tears or mucus and that the samples may be fresh or frozen (page 25, paragraph 4). BMS further teaches that the “threshold level” may be based on one or more compilations of data from patient samples that have received anti-CTLA-4 immunotherapy and were determined to be responsive or unresponsive (page 15, paragraph 4). 
BMS, however, fails to teach that the biomarker is 4PD1hi cell frequency. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art” (instant application [0058]).
Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler further correlated the expression of FoxP3, CTLA-4, and PD-1 on CD4+ cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Based on the expression correlations provided, the subset 2 cells taught by Schuler are the same as the 4PD1hi cells taught by the instant application. Through this correlation, Schuler et al teaches that when 4PD1hi cell expression is low (that is that FOXP3 expression is high and PD-1 expression is low), CTLA-4 expression is high and that when 4PD1hi cell expression is high (that is that FOXP3 expression is low and PD-1 expression is high), CTLA-4 expression is low. Based on this, one could conclude that when 4PD1hi cell expression is low, a subject would not be as susceptible (or would be resistant) to the normal dosages/treatments with CTLA-4 inhibitors as there would be an elevated amount of CTLA-4 expression requiring more CTLA-4 inhibitor to block. Conversely, when 4PD1hi cell expression is high, CTLA-4 expression will be low showing that the patient will be susceptible to the normal dosages of CTLA-4 inhibitor.
While Schuler teaches a subset of 4PD1hi T cells, they do not teach the measurement of these cells to predict outcomes for patients treated with checkpoint blockade therapies.
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome.
It is noted that while Zheng teaches the measurement of PD-1 expression on CD4+ cells, they do not specifically teach that these cells are measured in units of cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
BMS, Schuler, and Zheng are considered to be considered to be analogous to the claimed invention as they are in the same field of studying immune checkpoint inhibitors for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating a cancer patient who is susceptible to ICB therapy as taught by BMS and modify it with the teachings of Schuler and Zheng to use the cell frequency of CD4+ cells expressing PD-1 (specifically CD4+FOXP3- cells expressing high PD-1 or 4PD1hi) as the biomarker in place of CXCL1 1 and sMICA. One of ordinary skill in the art would have been motivated to make these substitutions and modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
In regards to the rejections of claims 1, 8, 14, 16, and 18 under 35 USC 103, applicant argues that the references cited do not teach or suggest the elements of claims 1 or 8 or the claims that depend therefrom (response, page 6, paragraph 2). Applicant argues that the references Callahan, Zheng, and Schuler individually or combined do not teach or suggest a method of treating cancer according to claim 1. Applicant states that Callahan is silent as to using PD-L1 expression or any other biomarkers as a basis for the ICB therapy dosage and that while Callahan refers to determining dosing and schedules there is no disclosure that these are based on biomarker results. Applicant further argues that Callahan explicitly indicated the use of biomarkers in selecting a patient population most likely to benefit from checkpoint blockade. Applicant argues that neither Zheng nor Shuler remedy the deficiencies and provide a teaching of adjusting dosing based on biomarker levels (response, page 7, paragraph 2). Applicant further argues that while Callahan discloses dosing every three weeks, there is no indication in Callahan that the timing of the measurement of PD-L1 should occur concurrently with dosing. Applicant argues that Callahan discloses a study examining pharmacodynamic changes of immune activation markers ki67 and ICOS which showed no correlation between the changes and clinical outcomes. Applicant states that such results would suggest to the skilled artesian that studying dynamic changes of markers would not be informative, or at best unpredictable. 
	In response, applicant is reminded that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
	Callahan, Zheng, and Schuler provide a general status of the landscape of the art prior to the effective filing date of the claimed invention. Callahan provides a review of the most up to date clinical data on combinations of PD-1 and CTLA-4 blocking agents and discusses both the promising clinical activity and increased toxicity burden possible in such combinations (page 1, left column, paragraph 1). While Callahan discusses the use of biomarkers in selecting patient populations most likely to benefit from checkpoint blockade, this is in discussion regarding the search for biomarkers to date. In the same section of the article where biomarkers are discussed (starting on page 3, right column, “Biomarkers”), Callahan directly states that “testing for PD-L1 expression in pre-treatment biopsy sample provides only a single static evaluation of PD-L1 expression and fails to capture dynamic changes in the PD-L1 expression that may accompany these treatments” (page 4, left column, paragraph 2). Here, Callahan is disclosing the concept of measuring biomarkers, such as PD-L1, throughout the treatment cycle in order to capture dynamic changes in the expression of the biomarker accompanying the treatments. As it is known in the art that these measurements can be used to predict patient outcomes and dictate treatment, a skilled artesian would have been able to conclude that Callahan is indicating that throughout treatment biomarkers can be used to capture dynamic changes in the peripheral blood. As applicant points out, Callahan discloses a study examining pharmacodynamic changes of immune activation markers ki67 and ICOS and states that in the small sample size used they did not correlate with clinical outcomes. Callahan, however, is referring to this study to demonstrate that changes in immune activation markers as well as upregulation of checkpoint molecules PD-1 and CTLA-4 have been observed following treatment with CTLA-4 and PD-1 inhibitors further demonstrating a need for the capture of dynamic changes in biomarker expression that accompany the treatments. Callahan further teaches that these studies are positioned to address outstanding questions of the relative benefits of concomitant vs. sequential therapies with CTLA-4 and PD-1 inhibitors and will better assess the relative merits and liabilities of a combination regimen with an apparently higher toxicity burden (page 4, left column, paragraph 2). Callahan further teaches that “it is unclear which combinations [of immune checkpoint blockades], in which disease types and at which doses/schedules will have the greatest impact on human cancers” (page 5, right column, paragraph 1).
As discussed above, Callahan teaches the need to capture dynamic changes in biomarker expression throughout treatment, as opposed to only a single static evaluation of the biomarker expression, and demonstrates that robust changes in peripheral blood after CTLA-4 and PD-1 blockade have been observed. Based on Callahan’s identification for a need to study dynamic changes during treatment and the need to determine dose/schedules that overcome the higher toxicity burdens associated with combined treatment (page 5, right column, paragraph 1; page 4 left column, paragraph 3) a skilled artesian would conclude that treatment would fluctuate based on the biomarker status determined during the treatment course. That is to say that a skilled artesian would recognize that the measurement of dynamic changes in expression markers determined during the treatment would impact the course of treatment. Furthermore, a skilled artesian would be motivated to change the course of treatment in order to take advantage of combination therapies in the most effective way while avoiding toxicities associated with combination treatments. It is also noted that the modulation of dosage amounts in the clinic would be routine in the art for a skilled artesian practicing in these settings and is not a novel concept. If a patent were to respond poorly to treatment, dosage regimens would be modulated in an attempt to effectively treat the patient.

Applicant argues that one of ordinary skill in the art would view Zheng as teaching away from the dose adjustments of the PD-1 inhibitor and CTLA-4 inhibitor based on the determination that the patient is susceptible to ICB therapy as per instant claim 8. Applicant argues that Zheng showed that high PD-1 expression after anti-PD-L1 treatment is associated with a worse clinical outcome; thus the second dosage of the PD-1 inhibitor and the dosage of PD-1 inhibitor in claim 8 contrasts and is not obvious over the teachings of Zheng (response, page 8, paragraph 2).
In response it is first noted that MPEP 2143.01(I) speaks to references “teaching away” from the claimed invention and teaches that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. As discussed in the rejection of claim 8, no information is provided regarding the dosage of the PD-L1 inhibitor used in the study discussed by Zheng or the PD-1 expression following treatment. Therefore, it would have been obvious to one of ordinary skill in the art to conclude that this outcome could have been based on their treatment protocol and that the worse clinical outcome with a PD-L1 inhibitor could be associated with high PD-1 expression levels in general, not particularly with the treatment itself, or in the treatment failing to adequately lower PD-1 expression levels. Zheng further supports this idea stating that “it is speculated that high-PD-1 expression in T cells results in immunosuppressed state and less functional for anti-tumor response leading to tumor progression and poor overall clinical outcome” (page 56238, right column, paragraph 1) and that “inhibiting PD-1 pathway can enhance anti-tumor activity of cytotoxic T cells” (page 56238, left column, paragraph 2). Zheng is introduced into the rejection to demonstrate that PD-1 expression was known in the art as a potential biomarker for treatment prior to the effective filing date of the claimed invention. The teachings of Zheng that applicant claims “teach away” from the instant invention would only further demonstrate to a skilled artesian that modulation of dosages based on the biomarker are needed in order to overcome the immunosuppressive state of the tumor microenvironment to enhance patient outcomes with checkpoint blockade therapies.

In regards to the rejections of claims 7, 15, 17, 19, 20, under 35 USC 103, applicant argues that the rejections are overcome (response, pages 8-10). Applicant argues that the combination of Callahan, Zheng, and Schuler do not render instant claim 1 unpatentable and that the references Xaio, Alsaab, He, Konkel, and Prat do not remedy the deficiencies of these references. 
Applicant’s arguments regarding Callahan, Zheng, and Schuler were found to not be persuasive for the reasons discussed in detail above; therefore, the teachings of Xaio, Alsaab, He, Konkel, and Prat are not needed to remedy the supposed deficiencies of Callahan, Zheng, and Schuler. These references are presented to demonstrate that the limitations of the instant claims would have been obvious inclusions to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.

In regards to the rejection of claim 9 under 35 USC 103, applicant argues that the combination of BMS, Schuler, and Zheng do not render instant claim 9 unpatentable and that Schuler teaches away from the claimed invention (response, page 11, paragraph 6). Applicant argues that the instant application teaches that a patient is susceptible to ICB therapy when the 4PD1hi cell frequency is low while Schuler teaches that when the 4PD1hi cell expression is low, a subject would not be as susceptible (response, paragraph bridging pages 11 and 12). Applicant argues that according to the final action, Schuler teaches that low 4PD1hi cell frequency indicates a patient’s susceptibility to ICB therapy is low, which is opposite to claim 9. Applicant argues that based on the final office action’s understanding of Schuler, the skilled artesian would not arrive at the invention of claim 9 based on BMS, Schuler, and Zheng (response, page 12, paragraph 3).
In regards to the rejection of claim 10 under 35 USC 103, applicant argues that the combination of BMS, Schuler, and Zheng do not render instant claim 10 unpatentable and that Schuler teaches away from the claimed invention (response, page 13, paragraph 2). Applicant argues that the instant office action claims that if the frequency of 4PD1hi cells determined in a blood sample from the cancer patient is the same or lower than a reference frequency, it is predicted that the cancer patient will respond to ICB therapy comprising a CTLA-4 inhibitor (response, page 13, paragraph 2). Applicant argues that according to the final action, Schuler teaches that low 4PD1hi cell frequency indicates a patient’s susceptibility to ICB therapy is low, which is inconsistent with claim 10. Applicant argues that based on the final office action’s understanding of Schuler, the skilled artesian would not arrive at the invention of claim 10 based on BMS, Schuler, and Zheng (response, page 13, paragraph 4).
In applicant’s arguments regarding the rejections of claims 9 and 10, applicant cites the following segment of the final office action dated 08 April 2022 (page 24):
“Based on [the results in Schuler et al.], one of ordinary skill in the art would conclude that when 4PD1hi cell expression is low, a subject would not be as susceptible (or would be resistant) to the normal dosages/treatments with CTLA-4 inhibitors as there would be an elevated amount of CTLA-4 expression requiring more CTLA-4 inhibitor to block. Conversely, when 4PD1hi cell expression is high, CTLA-4 expression will be low showing that the patient will be susceptible to the normal dosages of CTLA-4 inhibitor.”
Applicant emphasizes the text “4PD1hi cell expression is low, a subject would not be as susceptible” but ignores the remainder of the discussion which indicates that the susceptibility mentioned is in reference to dosages of CTLA-4 inhibitors which is in line with applicant’s disclosure that low 4PD1hi expression indicates to increase CTLA-4 inhibitor treatment. Schuler teaches correlations between 4PD1hi cells and FOXP3, PD-1, and CTLA-4 expression according to the bar graph shown below (page 1878, Figure 1, bar graph on bottom right):

    PNG
    media_image1.png
    361
    465
    media_image1.png
    Greyscale

 In the correlation provided, Schuler shows that when 4PD1hi cell expression is low (that is when FOXP3 expression is high and PD-1 expression is low; light gray bars) CTLA-4 expression is high. This correlation demonstrates that increased CTLA-4 expression can be expected when 4PD1hi levels are determined to be low indicating that a higher percentage of cells will be positive for CTLA-4 expression. The inverse is also demonstrated, that when 4PD1hi levels are high (black bars), CTLA4 expression will be lower. It would have been obvious to a skilled artesian to utilize the correlations taught by Schuler (inverse correlation between 4PD1hi cell levels and CTLA4 expression) to plan treatment methods and dosages which is demonstrated to be routine in the art through the teachings of BMS and Zheng. By doing so, a skilled artesian would be able to plan the best checkpoint blockade treatment as well as doses/schedules that will have the greatest impact on treating human cancers (BMS, page 39, paragraph 2, “dosage regimens are adjusted to provide the optimum desired response (e.g., a therapeutic response). For example, a single bolus may be administered, several divided doses may be administered over time or the dose may be proportionally reduced or increased as indicated by the exigencies of the therapeutic situation”). 
It is further noted that applicant’s argument that based on the final office action’s understanding of Schuler, the skilled artesian would not arrive at the invention of claim 9 (or 10) based on BMS, Schuler, and Zheng is inconsequential. As stated throughout the final office action, the correlation taught by Schuler demonstrates an inverse relationship between 4PD1hi cell levels and CTLA4 expression. This is not an inference or understanding of the results disclosed by Schuler but rather a reading from the graph provided of the expression measurements performed by Schuler. A skilled artesian would be able to use these teachings to arrive at the invention as claimed using the knowledge of the field and common practices in administration of checkpoint inhibitors prior to the effective filing date of the claimed invention.

In view of the discussion above, applicant’s arguments in the remarks filed with the after final consideration request on 04 August 2022 were found not to be persuasive.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647